UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7232


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ISRAEL JUAREZ DELGADO, a/k/a Benito Bueno, a/k/a Benito
Valencia, a/k/a El Gordo, a/k/a Benito Valencia-Bueno,
a/k/a Beneito Bravo, a/k/a Benito Valencia-Brava,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cr-00715-JFA-1; 3:11-cv-02637-JFA)


Submitted:   December 13, 2012            Decided:   December 21, 2012


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Israel Juarez Delgado, Appellant Pro Se. Mark C. Moore,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Israel      Juarez    Delgado       seeks       to   appeal       the    district

court’s order denying his motion to reconsider the denial of

relief on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                                      The

order is not appealable unless a circuit justice or judge issues

a    certificate        of    appealability.              28    U.S.C.      § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the     merits,     a   prisoner         satisfies        this    standard      by

demonstrating         that     reasonable          jurists      would       find       that     the

district       court’s       assessment     of      the    constitutional             claims     is

debatable      or     wrong.        Slack   v.      McDaniel,        529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and    that       the    motion      states      a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Delgado has not made the requisite showing.                                 Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with     oral   argument        because         the   facts       and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3